DETAILED ACTION
Brief Summary
On October 3, 2019 a non-final Office action was mailed (“the 10/3 Office action”) in which among other findings, the declaration was found defective for lacking a sufficient error statement, and claims 1-4, 7-11, 14-18, and 20 were rejected as either being anticipated by von Kaenel, or rendered obvious over von Kaenel in view of McKendree.
On March 3, 2020, the applicant filed their response the 10/3 Office action which included amendments to claims 1, 8, and 15, an error statement as part of the Remarks, and arguments directed toward the prior art rejections. 
On May 14, 2020, a final Office action was mailed in which claims 1-4, 7-11, 14-18, and 20 were rejected as either being anticipated by von Kaenel, or rendered obvious over von Kaenel in view of McKendree.
On October 14, 2020, the Applicant filed a Request for Continued Examination, which included amendments to independent claims 1, 8, and 15.
On February 5, 2021, a non-final Office action was mailed in which, among other findings, claims 1-4, 7-11, 14-18, and 20 were rejected as being based on a defective reissue declaration and claims 8-11 and 14 were rejected under 35 USC § 101 for being directed toward non-statutory subject matter.


Reissue Declaration
	The supplemental reissue declaration filed 5/27/21 is sufficient to overcome the defects cited in the previous Office action. The rejection of the claims for being based on a defective reissue declaration are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Jones (Reg. No. 60,120) on July 14, 2021.

The application has been amended as follows: 



In the Claims
At claim 15, line 2, replace “a thin client configured to:” with “a thin client, comprising a first computer, configured to:”.

At claim 16, lines 1-2, after the word “wherein” delete “the thin client comprises a first computer, and”.
 
Examiner’s Remarks
The Examiner’s Amendment above, was made to ensure the thin client recited in independent claim 15 was limited to a physical device and not a computer program, per se (For example, see instant specification at lines 19-21 of column 2).
The Examiner’s Amendment was approved by the applicant via the telephonic interview mentioned above. The authorization for the amendment was the entire substance of the interview.


Allowable Subject Matter
Claims 1-4, 7-11, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest, alone or in combination, a thin client in a mapping system that receives undecorated map data from a map server, stores the undecorated map data at a local cache of a map adapter in the thin client, sends a request from the local cache to the map 
Von Kaenel, which is seen as the closest prior art of record, teaches a user of the thin client being involved in the creation of the map displayed prior to purchase by manually selecting various “data overlay” features by selecting items in a menu, however in the claimed invention the thin client comprises a local cache that stores undecorated data, wherein the local cache also makes requests to a map server for symbology data corresponding the undecorated map data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992